Citation Nr: 0811147	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-30 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for a right elbow 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for a right fifth 
finger disability.

8.  Entitlement to an initial rating higher than 10 percent 
for a right shoulder disability.

9.  Entitlement to an initial compensable rating for a right 
thumb disability.

10.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.

11.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
January 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for pseudofolliculitis 
barbae and right thumb and shoulder disabilities, and denied 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss, bilateral pes planus, a right elbow 
disability, a low back disability, allergic rhinitis, a right 
knee disability, and a right fifth finger disability, and 
denied a 10 percent disability rating for multiple 
noncompensable service connected disabilities.  By a January 
2006 rating decision, the RO increased the disability rating 
for the veteran's right shoulder disability from 0 to 10 
percent disabling, effective February 1, 2003.  However, as 
that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for bilateral 
pes planus, a right elbow disability, a low back disability, 
allergic rhinitis, and a right fifth finger disability, and 
entitlement to a 10 percent disability rating for multiple 
noncompensable service connected disabilities are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss does not 
meet the criteria for consideration as a disability for VA 
purposes.

2.  The veteran does not have a current diagnosis of a right 
knee disability.
.
3.  Since February 1, 2003, the veteran's right shoulder 
disability has been manifested by subjective complaints of 
occasional pain and objective evidence of limitation of 
motion of his right arm to no more than 60 degrees above 
shoulder level.

4.  Since February 1, 2003, the veteran's right thumb 
disability has been manifested by range of motion of the 
metacarpophalangeal joint from 0 to 70 degrees; range of 
motion of the proximal interphalangeal (PIP) joint from 0 to 
70 degrees; and range of motion of the distal interphalangeal 
(DIP) joint from 0 to 55 degrees.  There was pain on motion.  
The veteran is able to close the hand; there is no gap 
between the tip of the thumb and the fingers, the tips of the 
fingers and the proximal transverse crease of the palm, or 
between the thumb pad and the fingers with the thumb 
attempting to appose the fingers.  There is no evidence of 
muscle atrophy of the intrinsic muscles of the right hand, 
and no evidence of weakness, fatigability, incoordination, or 
pain on use.  The disability does not produce loss of 
function of the veteran's right hand.

5.  Since February 1, 2003, the veteran's pseudofolliculitis 
barbae has been manifested by minimal lesions in the beard 
area under the jaw.  It is controlled by an over-the-counter 
cream that does not contain corticosteroids.  It has been 
manifested by minimal swollen or inflamed folliculitises but 
no disfiguring scars, and it affects less than 5 percent of 
the entire body and less than 5 percent of the exposed areas 
affected.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).

2.  A claimed right knee disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  The criteria for a rating in excess of 10 percent for a 
right shoulder disability have not been met since February 1, 
2003, the effective date of service connection.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes (DCs) 5003, 5201, 5202, 5203 (2007).

4.  The criteria for an initial compensable rating for a 
right thumb disability have not been met since February 1, 
2003, the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.31, 
4.40, 4.45, 4.59, 4.71a, DC 5228 (2007).

5.  The criteria for a compensable rating for 
pseudofolliculitis barbae have not been met since February 1, 
2003, the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7806, 7813, 7821 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss and arthritis, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  



A.  Bilateral Hearing Loss

The veteran contends that he has bilateral hearing loss that 
is related to service.  

The veteran's service medical records show that on 
examination in September 1980, prior to entry into service, 
the veteran reported that he did not currently have and did 
not have a history of any ear problems, including difficulty 
hearing.  Audiometric examination at that time revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
15
LEFT
5
5
15
10
10

The veteran's minimal hearing loss was not considered 
disabling and he was admitted for entry into service.

The veteran next underwent audiometric examination in June 
1981.  Audiometric examination at that time revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
10
5
10
5
5

After the veteran's duties were noted to have exposed him to 
hazardous noise, in November 1981 he underwent audiometric 
evaluation for the purpose of establishing a reference 
audiogram.  At that time, his results, in pure tone 
thresholds, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
0
10
LEFT
5
10
15
10
10

He was instructed to wear hearing protection.

As the veteran's duties were noted to routinely expose him to 
hazardous noise, he underwent hearing conservation evaluation 
in November 1982, January 1983, February 1984, July 1986, 
February 1987, June 1988, February 1990, August 1991, April 
1993, September 1998, September 1999, October 1999, September 
2000, and November 2001.  On evaluation in November 1982, his 
results, in pure tone thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

In January 1983, his results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
10
10
LEFT
5
10
15
10
10

In February 1984, his results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
10
10
LEFT
0
5
15
0
5

In July 1986, his results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
5
LEFT
0
5
15
0
5

In February 1987, his results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
20
15
10
LEFT
10
5
20
5
5

On periodic examination in June 1988, audiometric evaluation 
revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
5
20
5
0

As the veteran's duties were noted to routinely expose him to 
hazardous noise, he again underwent hearing conservation 
evaluation in February 1990.  His results at that time, in 
pure tone thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
15
LEFT
10
5
20
5
0

In August 1991 audiometric evaluation revealed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
15
15
LEFT
0
5
20
10
5

In April 1993 audiometric evaluation revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
10
LEFT
10
15
20
15
10

In September 1998 the veteran was noted to have failed 
audiometric testing in his right ear.  The results of that 
examination, however, are not of record.  

In September 1999 audiometric evaluation revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
15
20
LEFT
5
5
20
15
10

His hearing loss at that time was noted to show a significant 
permanent hearing loss as compared to his November 1981 
reference audiogram.  Nevertheless, his hearing was 
considered to be within normal limits and it was determined 
that he should not have any problems understanding speech in 
the noise of the flight line.

The veteran's hearing was retested on two occasions in 
October 1999.  At the time of the first examination, the 
results in puretone thresholds were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
10
20
LEFT
5
5
20
10
10

The second evaluation revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
20
20
LEFT
5
10
20
15
10

In September 2000, audiometric evaluation revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
10
15
LEFT
10
5
20
10
0

In November 2001, audiometric evaluation revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
15
15
LEFT
0
5
20
15
5

In January 2003, the veteran underwent VA examination in 
connection with his impending retirement from the military.  
At that time, the veteran reported experiencing difficulty 
hearing for the past four years.  Audiometric evaluation at 
that time revealed the following:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
20
LEFT
5
20
25
25
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  

There are no treatment records dated after January 2003 
pertaining to complaints of hearing loss.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

In this case, on no occasion has audiological testing 
revealed thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz of 40 decibels or more, or 
thresholds of 26 decibels for at least three of these 
frequencies.  Additionally, at no time have the veteran's 
speech recognition scores using the Maryland CNC Test been 
less than 94 percent.  Thus, the Board finds that his hearing 
loss does not meet the criteria to qualify as a disability 
for VA purposes.  38 C.F.R. § 3.385 (2007).  Accordingly, 
service connection for bilateral hearing loss is not 
warranted.

The Board emphasizes that Congress specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110.  Hence, in the absence of competent evidence 
that the veteran currently has bilateral hearing loss to an 
extent recognized as a disability under the governing 
regulation, there can be no award of service connection.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The provisions of 38 C.F.R. § 3.385 prohibit the award of 
service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155 (1993).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and 
service connection for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Right Knee

With respect to the right knee, the veteran's service medical 
records show that he  complained of right knee pain in 
January 1985.  At that time he reported that he had 
hyperextended his right knee while playing basketball the 
night before and was unable to bear weight on the knee.  
Physical examination revealed full range of motion with pain 
on extension.  There was no edema, erythema, or ligamentous 
laxity.  X-ray examination was negative.  The impression was 
hyperextension injury to the right knee.  He was placed on a 
limited profile and given an immobilizer to wear for three 
weeks, at which time he was to be reevaluated.  On follow up 
evaluation three weeks later, the veteran was found to have 
approximately the same examination.  He was referred to 
physical therapy for quadriceps and hamstring strengthening.  
Associated physical therapy records show that the veteran's 
right knee was felt to be improving.  There are no further 
service medical records related to treatment or complaints of 
right knee pain.  On VA examination in January 2003, prior to 
separation from service, the veteran reported a history of 
having hyperextended his right knee.  He reported residuals 
stiffness in the right knee since that time.  Physical 
examination of the right knee revealed full range of motion 
(0 to 140 degrees) and no lateral instability, inflammation, 
or swelling.  X-ray examination of the knee was negative.  
The diagnosis was history of hyperextended right knee with 
some residual stiffness.

There are no treatment records dated after January 2003 
pertaining to complaints of right knee pain.


While the veteran's service medical records demonstrate 
treatment for a right knee injury, that injury appears to 
have been acute and transitory and to have resolved with 
residual disability.  On VA examination in January 2003, the 
veteran had full range of motion of his right knee and no 
ligamentous laxity was found.  Additionally, X-ray 
examination of the knee in January 2003 and in January 2006 
was negative.  While the veteran reported experiencing 
stiffness in his right knee, that stiffness is a subjective 
complaint without objective manifestations.  The examiner 
noted that the veteran reported a history of residual 
stiffness but did not diagnose the veteran with any current 
right knee disability.  The Board also considers it to be 
significant that the veteran has not sought treatment for a 
right knee disability since his separation from service.

In this case, there is no evidence establishing a current 
diagnosis of a right knee disability.  As a current right 
knee disability has not been diagnosed, service connection 
for a right knee disability must, necessarily, be denied.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has considered the veteran's statements asserting a 
relationship between his claimed right knee disability and 
his period of active service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 
Vet. App. 24 (1991) (although interest may affect the 
credibility of testimony, it does not affect competency to 
testify).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a lay person, however, the veteran is 
not competent to offer an opinion on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

The Board has carefully weighed the evidence of record, the 
statements of the veteran, and the treatment records, in 
light of the applicable law, and finds that equipoise is not 
shown.  As the weight of medical evidence fails to support 
the veteran's claim for service connection of a right knee 
disability, the Board is unable to grant the benefit sought.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Board will consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other 
times during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding pyramiding do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  38 C.F.R. 
§ 4.14 (2007).  However, those provisions should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2007); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

A.  Right Shoulder

The veteran's right shoulder disability has been rated 10 
percent disabling under DC 5010 for traumatic arthritis.  The 
diagnostic criteria pertaining to osteoarthritis are 
applicable where limitation of motion of the shoulder is 
noncompensable.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2007).  
The regulatory criteria for limitation of motion of the 
shoulder are also applicable in this case.  38 C.F.R. 
§ 4,71a, DC 5201 (2007).  The regulatory criteria set forth 
in DC 5201 provide different ratings for the minor arm and 
the major arm.  The veteran has indicated in various 
treatment records that he is right-handed.  Therefore, the 
Board will consider the ratings and criteria for the major 
arm under the relevant diagnostic code.

The veteran has not been shown to have ankylosis of the 
scapulohumeral articulation, nor is there objective evidence 
of impairment of the humerus, such as loss of the head of the 
humerus (flail shoulder), nonunion of the shoulder (flail 
joint), fibrous union of the humerus, recurrent dislocation 
of the humerus at the scapulohumeral joint, malunion of the 
humerus, or impairment of the clavicle or scapula.  
Accordingly, the criteria pertaining to those disabilities 
are not applicable in this case.  38 C.F.R. § 4.71a, DCs 
5200, 5202, 5203.  Additionally, while the veteran has been 
granted a 10 percent rating based upon the presence of 
arthritis, on X-ray examination in January 2003 and in 
January 2006, the veteran was not shown to have arthritis in 
his right shoulder.  Even if the veteran did have arthritis 
in his right shoulder, however, he would not be entitled to a 
rating in excess of 10 percent under the diagnostic criteria 
because there is no evidence of the involvement of two or 
more major joints with occasional incapacitating episodes, as 
required for an increased rating of 20 percent.  Accordingly, 
the diagnostic criteria pertaining to arthritis may not serve 
as the basis for an increased rating in this case.  38 C.F.R. 
§ 4.71a, DCs 5003, 5010 (2007). 

For the major arm, a 20 percent rating is warranted for 
limitation of arm motion to shoulder level.  A 30 percent 
rating is warranted for limitation of arm motion to midway 
between the side and shoulder level.  A maximum 40 percent 
rating is warranted for limitation of arm motion to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

On VA examination in January 2003, prior to the veteran's 
separation from service, the veteran reported experiencing 
occasional stiffness in his right shoulder since he injured 
it.  Physical examination revealed flexion from 0 to 180 
degrees, or full range of motion, abduction to 180 degrees, 
or full abduction, and good rotation capabilities.  There was 
no palpable tenderness to the shoulder and no neurological 
deficits associated with the right shoulder injury.  The 
assessment was right shoulder trauma many years ago with 
basically no residual effects.

There are no post-service clinical records pertaining to 
treatment for a right shoulder disability.  However, the 
veteran again underwent VA examination of his right shoulder 
in January 2006.  At the time of the examination, the veteran 
reported that he had no symptoms related to his right 
shoulder.  He stated that it was not bothering him, and 
denied experiencing any pain, flare-ups, or functional 
limitation associated with his right shoulder.  Physical 
examination revealed no tenderness of the shoulder but slight 
tenderness over the clavicle.  There was no swelling or 
redness.  On range of motion testing, he had flexion to 150 
degrees, or 60 degrees above shoulder level, abduction to 130 
degrees, and external and internal rotation to 80 degrees.  
There was no additional limitation of motion with repetitive 
use.

Because the veteran's range of motion testing on VA 
examination in January 2003 and January 2006 was better than 
limited to shoulder level (90 degrees), and there are no 
other treatment records which demonstrate limitation of 
motion of the right arm to shoulder level (90 degrees), the 
Board finds that a rating higher than 10 percent is not 
warranted under this diagnostic code.  Even considering the 
effects of pain on use, the evidence does not show that the 
right arm is limited in motion to shoulder-level, and thus 
the requirements for a rating higher than 10 percent for 
functional limitation are not met.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the veteran has not been entitled to a 
rating in excess of 10 percent since February 1, 2003.  The 
Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that a rating in excess of 
10 percent for the veteran's right shoulder has not been 
warranted since February 1, 2003, the effective date of 
service connection.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Right Thumb

The diagnostic codes pertaining to impairment of the hand and 
fingers apply different disability ratings based upon whether 
the major or minor arm is affected.  38 C.F.R. § 4.71a, DCs 
5213 through 5230.  The diagnostic code applicable in this 
case, however, DC 5228, which pertains to limitation of 
motion of the thumb, applies the same rating for both the 
minor and major hand.  

The veteran's right thumb has been rated as 0 percent 
disabling under DC 5228.  Under DC 5228, where there is 
limitation of motion of the thumb with a gap of less than one 
inch (2.5 centimeters) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, a 
noncompensable rating is warranted.  With a gap of one to two 
inches (2.5 to 5.1 centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, a 
10 percent rating is warranted.  With a gap of more than two 
inches (5.1 centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, a 
maximum 20 percent rating is warranted.  38 C.F.R. § 4.17a, 
DC 5228.

On VA examination in January 2003, prior to the veteran's 
separation from service, the veteran reported that there were 
no residual effects of his right thumb injury.  Physical 
examination revealed full range of motion with no residual 
effects of the fracture.  The assessment was right thumb 
fracture many years ago with no residual effects.

There are no post-service clinical records pertaining to 
treatment for a right thumb disability.  However, the veteran 
again underwent VA examination of his right thumb in January 
2006.  At the time of the examination, the veteran reported 
that since his injury he continued to experience intermittent 
pain in his right thumb, primarily in the proximal 
interphalangeal joint.  He also described experiencing 
occasional stiffness, swelling, and fatigue in his thumb.  He 
stated that he experienced flare-ups of his thumb disability 
approximately twice per week as a result of his job, which 
required heavy use of his hands.  During a flare-up he had 
increased stiffness of his thumb.  He stated that he had to 
massage his thumb in order to attain greater flexibility.  He 
reported that his right hand overall felt weak, making it 
difficult for him to engage in activities such as pushing a 
lawn mower.  He denied using any assistive devices for his 
right thumb.  Physical examination revealed tenderness to 
palpation of the proximal interphalangeal joint, with no 
evidence of swelling or redness.  Range of motion testing 
revealed range of motion of the metacarpophalangeal joint 
from 0 to 70 degrees; range of motion of the proximal 
interphalangeal (PIP) joint from 0 to 70 degrees; and range 
of motion of the distal interphalangeal (DIP) joint from 0 to 
55 degrees.  There was pain on motion.  The veteran was able 
to close the hand.  There was no gap between the tip of the 
thumb and the fingers, the tips of the fingers and the 
proximal transverse crease of the palm, or between the thumb 
pad and the fingers with the thumb attempting to appose the 
fingers.  There was no evidence of muscle atrophy of the 
intrinsic muscles of the right hand, and no evidence of 
weakness, fatigability, or incoordination.

Here, there is no evidence that the veteran's right thumb 
disability results in a gap of one to two inches (2.5 to 5.1 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  Accordingly, an 
increased rating of 10 percent under DC 5228 is not 
warranted.

The Board also finds that the veteran is not entitled to a 
compensable rating under the diagnostic criteria pertaining 
to impairment of Muscle Group VII or VIII.  Diagnostic Code 
5308 provides for a 10 percent rating for a moderate 
impairment of the muscles involved in extension of the wrist, 
fingers, and thumb, and abduction of the thumb.  38 C.F.R. 
§ 4.73, DC 5308.  As the veteran has been found to have full 
range of motion of his right thumb, DC 5308 cannot serve as a 
basis for an increased rating in this case.  Under DC 5307, 
which pertains to impairment of the muscles involved in 
flexion of the wrist and fingers, the impairment of those 
muscles must be moderate in order to warrant a higher 
disability rating of 10 percent.  In this case, there was no 
visible disuse muscle atrophy of the intrinsic muscles of the 
right hand, as would be seen if he were not able to close the 
hand.  Accordingly, DC 5308 cannot serve as a basis for an 
increased rating either.

With regard to alternative diagnostic codes, the Board finds 
that DCs 5003 and 5010 (arthritis), and 5225 (ankylosis of 
the fingers) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.  As pertains to arthritis, X-ray 
examination in January 2006 did not reveal arthritis.  
Additionally, in order for the diagnostic criteria pertaining 
to arthritis to apply in this case, there must be multiple 
involvements of the metacarpal joints.  38 C.F.R. § 4.45(f).  

In considering the effect of additional range of motion of 
the right thumb lost due to pain, fatigue, weakness, or lack 
of endurance following repetitive use, there is no credible 
evidence that any pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such 
factors results in the right thumb being limited in motion to 
the extent required for a higher rating.  38 C.F.R. §§ 4.40, 
4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that the veteran's right 
thumb disability has not warranted a compensable rating at 
any time since February 1, 2003, the effective date of 
service connection.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).


C.  Pseudofolliculitis Barbae

The veteran has been diagnosed with pseudofolliculitis 
barbae.  This disorder is not listed under any Diagnostic 
Code in the Rating Schedule.  An unlisted disorder may be 
rated under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as is the use of 
analogous ratings for conditions of doubtful diagnosis, or 
those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.  The RO rated this condition 
under DCs 7821-7800.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2007).  Diagnostic Code 7821 
contemplates disability due to cutaneous manifestations of 
collagen-vascular diseases not listed elsewhere, including 
scleroderma, calcinosis cutis, and dermatomyositis.  38 
C.F.R. § 4.118, DC 7821.  Diagnostic Code 7800 pertains to 
skin disorders resulting in disfigurement of the head, face, 
or neck.  38 C.F.R. § 4.118, DC 7800.  In addition to those 
diagnostic codes, the Board finds that Diagnostic Codes 7806 
and 7813, which respectively pertain to dermatitis or eczema, 
and dermatophytosis, are also applicable.

Diagnostic Code 7813 directs that tinea barbae of the beard 
area be rated as disfigurement of the head, face or neck 
(Code 7800), scars (Codes 7801-7805), or dermatitis (Code 
7806), depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2007).  

Diagnostic Code 7800 applies to disfigurement of the head, 
face, or neck and provides that a 10 percent rating is 
warranted where there is one of the eight characteristics of 
disfigurement, which are defined as:  a scar five or more 
inches in length, a scar at least one-quarter inch wide at 
the widest part, the surface contour of the scar is elevated 
or depressed on palpation, the scar is adherent to underlying 
tissue, the skin is hypo or hyper pigmented in an area 
exceeding six square inches, the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches, there is underlying soft tissue 
missing in an area exceeding six square inches; and the skin 
is indurated and inflexible in an area exceeding six square 
inches.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7806 for dermatitis or eczema provides that 
if the dermatitis or eczema covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  38 
C.F.R. § 4.118, Diagnostic Code 7806.

Diagnostic Code 7821 provides for a noncompensable evaluation 
where less than 5 percent of the entire body or exposed areas 
are affected; and no more than topical therapy was required 
for the past 12-month period.  A 10 percent rating is 
warranted where there is at least 5 percent, but less than 20 
percent, of the entire body affected, or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or, 
where intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7821.

The veteran underwent VA examination in January 2003, prior 
to his separation from service.  At the time of the 
examination the veteran reported that he trimmed his beard 
with clippers rather than using a razor, and stated that his 
pseudofolliculitis barbae was controlled with over-the-
counter creams.  Examination revealed minimal papular lesions 
on the face and neck.  None of the lesions were active at the 
time of the examination.  The diagnosis was controlled 
pseudofolliculitis barbae.

There are no post-service clinical records pertaining to 
treatment for a pseudofolliculitis barbae.  However, the 
veteran again underwent VA examination of his skin in January 
2006.  At the time of the examination, the veteran reported 
that he had constantly had pseudofolliculitis barbae since 
shortly after he entered into active service.  He described 
the disorder as currently manifested by flare-ups that 
occurred approximately two to three times within a three 
month period.  He described a flare-up as lasting for 
approximately one week and as being manifested by more bumps 
and lesions in the beard area under the jaw.  He stated that 
occasionally the skin grew into the bumps, making it 
difficult to shave.  Current treatment consisted of using the 
over-the-counter cream "Magic Shaver," which he used 
approximately two to three times per week.  He stated that he 
had been using this over-the-counter cream "all these 
years."  He described the cream as being effective.  He 
denied using any other treatment.  Examination revealed one 
bump that the veteran reported had been present for the past 
six months on the left side of his jaw.  The veteran denied 
experiencing any local or systemic symptoms related to his 
pseudofolliculitis barbae.  The impression was 
pseudofolliculitis barbae, controlled by over-the-counter 
cream.

The veteran's pseudofolliculitis barbae is manifested by 
minimal bumps and lesions in the beard area under the jaw.  
On VA examination in January 2006 there was evidence of one 
bump that had been present for the past six months.  The 
lesions and the bump produced by the veteran's 
pseudofolliculitis barbae, however, are not productive of any 
scars or disfigurement of the head, face or neck.  Therefore, 
the Board finds that a compensable rating is not warranted 
under Diagnostic Codes 7800-7805.  Additionally, the evidence 
does not show that the pseudofolliculitis barbae covers an 
area of at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected; or that it has required 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past twelve-month period.  On VA 
examination in January 2003 the veteran stated that he used 
an over-the-counter cream for control of his skin disorder.  
It was not clear at that time whether the cream the veteran 
used contained corticosteroids.  However, on VA examination 
in January 2006, the veteran reported that he was using an 
over-the-counter cream called "Magic Shaver," and that he 
had been using that cream for "all these years."  Magic 
Shaver does not contain corticosteroids.  As the veteran has 
been using that cream, and no other treatment for his skin 
disorder throughout the appeal period, there is no evidence 
demonstrating that his disorder has required intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Thus, there is no basis for 
awarding a 10 percent disability rating under either 
Diagnostic Code 7806 or 7821.  In short, the veteran's 
service-connected pseudofolliculitis barbae is not manifested 
by symptomatology severe enough to warrant a compensable 
disability rating under any applicable rating criteria.

The Board appreciates the veteran's complaints regarding the 
severity of his skin disorder.  However, the weight of the 
credible evidence demonstrates that his skin disorder has not 
warranted a compensable rating at any time since February 1, 
2003, when service connection became effective.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004 and May 2005; 
rating decisions in March 2003 and January 2006; and a 
statement of the case in June 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty prior to the final 
adjudication in the April 2005 supplemental statement of the 
case and the January 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained numerous medical examinations 
in relation to the claims for an increased rating.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a right knee disability is denied.

An initial rating in excess of 10 percent for a right 
shoulder disability is denied.

An initial compensable rating for a right thumb disability is 
denied.

An initial compensable rating for pseudofolliculitis barbae 
is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for bilateral pes 
planus, a right elbow disability, a low back disability, 
allergic rhinitis, and a right fifth finger disability, and 
of the claim of entitlement to a 10 percent disability rating 
for multiple noncompensable service connected disabilities.

The veteran asserts that he first experienced difficulties 
with bilateral pes planus, a right elbow disability, a low 
back disability, allergic rhinitis, and his right fifth 
finger in service and that he is therefore entitled to 
service connection for those disabilities.

A review of the veteran's service medical reflects that on 
examination in September 1980, prior to entry into service, 
the veteran was found to have bilateral mild pes planus that 
he reported was mildly symptomatic after standing for five or 
more hours.  The veteran's pes planus, however, was not 
considered to be disabling or significant, and he was 
admitted into service.  The remainder of the veteran's 
service medical records reflects that in February 1983 he 
complained of mild pain in his feet after standing for five 
or more hours.  While his symptoms were not considered to be 
significant, he was placed on a limited duty profile.  There 
are no further records of treatment pertaining to pes planus 
during active service.  On VA examination in January 2003, 
prior to separation from service, the veteran reported that 
he experienced pain in his feet with any prolonged standing 
or running.  He stated that he did not receive any treatment 
for his pes planus.  Physical examination revealed tenderness 
in the arches of his feet, bilaterally, with the arches flat 
against the floor while standing.  There was no inflammation 
of his feet.  The veteran has continued to complain of pain 
in his feet since his separation from service.

Next, with respect to the right elbow, the veteran's service 
medical records reflect that in July 1997 he complained of 
pain in his right elbow.  Physical examination at that time 
resulted in a diagnosis of right elbow tendonitis.  He was 
prescribed Motrin for pain.  Records dated in September 1999 
show that he again complained of pain in his right elbow.  
Physical examination at that time revealed a right elbow that 
was tender to the touch.  There are no further records of 
treatment pertaining to the right elbow during active 
service.  The veteran has continued to complain of pain in 
his right elbow since his separation from service.

With respect to the low back, the veteran's service medical 
records reflect in July 2002 he reported to sick call with 
complaints of longstanding lumbar pain that had recently 
worsened.  Physical examination revealed decreased range of 
motion of the lumbar spine secondary to lumbar muscular pain.  
He was referred for physical therapy.  Records dated in 
October 2002 show that the veteran reported receiving some 
relief of his chronic lumbar pain with physical therapy.  
There are no further records of treatment pertaining to the 
low back during active service.  On VA examination in January 
2003, prior to separation from service, the veteran reported 
experiencing low back pain.  Physical examination revealed 
decreased range of motion with no palpable tenderness 
throughout the back.  There were no neurological deficits to 
the lower extremities.  The examiner noted that the veteran's 
back pain could possibly be related to differing leg lengths.  
The diagnosis was muscular low back pain that at that point 
did not interfere with his occupation or daily activities.  

Next, with respect to allergic rhinitis, the veteran's 
service medical records reflect that in December 1992 the 
veteran reported to sick call with complaints of sinus 
congestion for the past two days.  He reported a prior 
history of nasal congestion in sandy areas.  Physical 
examination revealed mild erethyma of the nose with clear 
discharge.  The assessment was allergic rhinitis versus upper 
respiratory infection.  The next record of a complaint 
related to allergic rhinitis is dated in June 1999.  At that 
time the veteran complained of clear sinus drainage for the 
past two to three days.  He reported a history of seasonal 
allergies with no symptoms for the past couple of years.  The 
assessment was upper respiratory infection.  The next and 
final record of treatment related to allergic rhinitis is 
dated in April 2001.  At that time the veteran reported a 
history of sinus pressure for the past two days.  The 
assessment was seasonal allergic rhinitis.  On VA examination 
in January 2003, prior to separation from service, the 
veteran reported a history of seasonal allergic rhinitis 
manifested by nasal congestion and watery eyes for which he 
was treated with Zyrtec.  The diagnosis was seasonal allergic 
rhinitis, controlled with Zyrtec.

Finally, with respect to the veteran's right fifth finger, 
his service medical records show that in August 1983 he 
sought emergency medical treatment for a knife wound 
laceration to the first webspace on his right hand.  The 
wound was sutured and the veteran was returned to duty.  
Next, in July 1986 the veteran sought emergency medical 
attention after he fell on his right hand while holding a 
softball in his hand.  Physical examination revealed pain 
over the base of the third, fourth, and fifth metatarsals on 
the palm of the right hand, and slight palmar swelling.  The 
assessment was contusion of the right hand.  In July 2002 the 
veteran complained of right forearm pain and intermittent 
numbness.  Physical examination revealed some asthesia in the 
right forearm.  The axial compression test was negative.  The 
assessment was right arm neuropathies.  He was referred for 
nerve conduction studies.  On nerve conduction testing in 
July 2002, the veteran complained of a four-week history of 
paresthesia in the right fourth and fifth digits to the right 
wrist.  Testing, however, revealed no neurological 
abnormalities.  Subsequent service medical records show that 
the veteran continued to complain of numbness in his right 
fifth finger.  On VA examination in January 2003, prior to 
separation from service, the veteran complained of 
parasthesias in his right fifth finger of undetermined 
etiology.  Physical examination revealed slight decreased 
sensation to the distal part of the fifth right finger, of 
undetermined etiology.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

With respect to the veteran's claim for service connection 
for bilateral pes planus, the veteran has been afforded a VA 
examination.  However, the examiner did not address whether 
the veteran's pes planus, which was noted to exist at the 
time of his entry into service, was aggravated or permanently 
worsened as a result of his active service.  Accordingly, a 
remand for an additional examination and opinion is 
necessary.

With respect to the claim of entitlement for service 
connection for a right elbow disability, the veteran has not 
yet been afforded a VA examination.  Because the veteran was 
treated for right elbow problems in service and has continued 
to complain of right elbow pain since his separation from 
service, and it remains unclear to the Board whether the 
veteran's current right elbow problems are related to those 
for which he received treatment in service, the Board finds 
that a remand for an examination and etiological opinion is 
necessary in order to fairly address the merits of his claim.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that the 
veteran is competent to testify as to the continuity of 
symptomatology capable of lay observation).

With respect to the claim of entitlement to service 
connection for a low back disability, the veteran has been 
afforded a VA examination.  However, the examiner did not 
specifically address whether the veteran's low back 
disability first manifested during service or whether it was 
related to a congenital disorder involving differing leg 
lengths.  As the relationship between the veteran's current 
low back disability and his period of active service remains 
unclear, the Board finds that a remand for an additional 
examination and opinion is necessary in order to fairly 
address the merits of his claim.

With respect to the claim of entitlement to service 
connection for allergic rhinitis, the veteran has been 
afforded a VA examination.  However, the examiner did not 
address whether the veteran's allergic rhinitis first 
manifested during service.  As the relationship between the 
veteran's current allergic rhinitis and his period of active 
service remains unclear, the Board finds that a remand for an 
additional examination and opinion is necessary in order to 
fairly address the merits of his claim.

With respect to the veteran's right fifth finger, while he 
has been afforded a VA examination with respect to this 
disability, the examiner did not opine as to the etiology of 
the veteran's parasthesias.  As the relationship between the 
veteran's right fifth finger parasthesias and his period of 
active service remains unclear, the Board finds that a remand 
for an additional examination and opinion is necessary in 
order to fairly address the merits of his claim.

Finally, with regard to the veteran's claim of entitlement to 
a 10 percent disability rating for multiple noncompensable 
service connected disabilities, the Board finds that this 
claim is inextricably intertwined with the veteran's pending 
claims for service connection that are now being remanded, as 
the resolution of those claims might have bearing upon the 
claim for a 10 percent disability rating for multiple 
noncompensable service connected disabilities.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose 
of rendering opinions as to whether the 
veteran's pre-existing bilateral pes 
planus was aggravated or permanently 
worsened as a result of his service, 
and as to whether the veteran has 
current right elbow, low back, and 
right fifth finger disabilities that 
are related to his period of active 
service.  In this regard, the examiner 
should specifically consider service 
medical records demonstrating treatment 
for pes planus, right elbow, low back, 
and right fifth finger disabilities.  
The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the 
examination report that the claims file 
was reviewed.  The examiner should 
provide opinions as to the following 
questions:

a.  Is it as likely as not (a 50 
percent probability or greater) that 
the pre-existing bilateral pes 
planus was aggravated or permanently 
worsened as a result of the 
veteran's service?  In answering 
this question, the examiner should 
specifically comment as to whether 
the pes planus treatment in service 
may be considered a permanent 
worsening of a pre-existing 
condition, or whether this treatment 
was for a temporary exacerbation or 
natural progression of the pes 
planus disability.

b.  Is it as likely as not (50 
percent probability or greater) 
that any current right elbow 
disability is related to the right 
elbow problems for which he 
received treatment in July 1997 
and September 1999?

c.  Is it as likely as not (50 
percent probability or greater) 
that any current low back 
disability is related to the low 
back problems for which he 
received treatment in July and 
October 2002?  Additionally, in 
addressing the etiology of the 
veteran's low back disability, the 
examiner should specifically opine 
as to whether the veteran's low 
back disability is related to a 
discrepancy in leg length, and, if 
so, whether his low back 
disability likely preexisted his 
entry into service, and whether it 
was aggravated or permanently 
worsened as a result of his active 
service.  

d.  Is it as likely as not (50 
percent probability or greater) 
that any current right fifth 
finger disability is related to 
the complaints of numbness for 
which he received treatment in 
July and October 2002?  

The rationale for all opinions must be provided.

2.  Schedule the veteran for an ears, 
nose, and throat examination for the 
purpose of ascertaining whether the 
veteran's allergic rhinitis is related 
to his period of active service.  In 
this regard, the examiner should 
specifically consider service medical 
records demonstrating treatment for 
allergic rhinitis.  The claims file 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must indicate in the examination report 
that the claims file was reviewed.  The 
examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or greater) that 
the veteran's allergic rhinitis first 
manifested in service and whether his 
current allergic rhinitis is related to 
the allergic rhinitis for which he 
received treatment in service.  The 
rationale for the opinions must be 
provided.

3.  Schedule the veteran for a 
neurological examination for the 
purpose of ascertaining the etiology of 
the veteran's right fifth finger 
parasthesias.  In this regard, the 
examiner should specifically consider 
service medical records demonstrating 
treatment for complaints of numbness in 
the right fifth finger.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must indicate in the examination report 
that the claims file was reviewed.  The 
examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or greater) that 
the veteran's right fifth finger 
parasthesias first manifested in 
service and whether his current right 
fifth finger parasthesias is related to 
the complaints for which he received 
treatment in service.  The rationale 
for the opinions must be provided.

4.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate period for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


